              Case 3:19-cv-01785-VLB Document 24 Filed 01/24/20 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

                                                    )
 CAMERON L. ATKINSON,                               )
                                                    )
             Plaintiffs,                            )
                                                    )
             v.                                     )      CIVIL ACTION NO.
                                                    )      3:19cv01785 (VLB)
                                                    )
 FACEBOOK, INC.,                                    )
 MARK ZUCKERBERG,                                   )
                                                    )
             Defendants.                            )     JANUARY 24, 2020
                                                    )

              AFFIDAVIT OF NICHOLAS GREEN IN SUPPORT OF MOTION FOR
                          ADMISSION AS VISITING ATTORNEY

Nicholas Green, being first duly sworn, deposes and says:

        1.         I am an associate in the law firm of Keker, Van Nest & Peters, LLP

                   who maintains my principal office at 633 Battery Street, San

                   Francisco, California 94111. My phone number is (415) 676-2241, my

                   facsimile number is (415) 397-7188 and my email address is

                   ngreen@keker.com.

        2.         I submit this affidavit in support of my motion for admission as a

                   visiting attorney in this action for the purposes of representing

                   Defendants Facebook, Inc. and Mark Zuckerberg. If called to testify, I

                   could and would competently testify to the matters set forth herein.

        3.         I am admitted to the Bar of the Commonwealth of Massachusetts

                   (Bar No. 698510), the State of California (Bar No. 323959), the U.S.

                   Court of Appeals for the Second Circuit (no bar number issued), and




{S7233411}
             Case 3:19-cv-01785-VLB Document 24 Filed 01/24/20 Page 2 of 4



                 the U.S. Court of Appeals for the Ninth Circuit (no bar number

                 issued).

        4.       I have no pending disciplinary complaints as to which a finding has

                 been made that such complaint should proceed to a hearing.

        5.       I have not been denied admission, been disciplined by, resigned

                 from, surrendered my license to practice before, or withdrawn an

                 application for an admission to practice before this Court or any

                 other court, while facing a disciplinary complaint.

        6.       I have fully reviewed and am familiar with the Federal Rules of Civil

                 Procedure, the Local Rules of The United States District Court for the

                 District of Connecticut, and the Connecticut Rules of Professional

                 Conduct.

        7.       I designate Gary S. Klein, Carmody Torrance Sandak & Hennessey

                 LLP who maintains his principal office at 707 Summer St., Stamford,

                 Connecticut 06901-1026, as my agent for service of process, and the

                 District of Connecticut as the forum for the resolution of any dispute

                 arising out of my admission.




{S7233411}                                   2
             Case 3:19-cv-01785-VLB Document 24 Filed 01/24/20 Page 3 of 4



        I declare under penalty of perjury that the following is true and correct.

        Executed on January 23, 2020, in San Francisco, California.



                                               /s/ Nicholas Green
                                               Nicholas Green



        Subscribed and sworn to before me this 23rd day of January, 2020.



                                               /s/ Bryant Cavers
                                               Notary Public
                                               Commission Expires: 2/26/23




{S7233411}                                 3
             Case 3:19-cv-01785-VLB Document 24 Filed 01/24/20 Page 4 of 4



                              CERTIFICATE OF SERVICE

        I hereby certify that on January 24, 2020, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing.

Notice of this filing will be sent by e-mail to all parties by operation of the Court's

electronic filing system or by mail as indicated on the Notice of Electronic Filing.

Parties may access this filing through the Court's CM/ECF System.


                                               /s/ Gary S. Klein
                                               Gary S. Klein




{S7233411}                                 4
